                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Sheila Murphy and Ben Murphy,        )
                                     )
               Plaintiffs,           )       ORDER
                                     )
       vs.                           )
                                     )       Case No. 1:19-cv-069
Continental Resources, Inc.,         )
                                     )
               Defendant.            )


       The court shall hold a status conference by telephone on March 20, 2020, at 9:00 AM

(CST). To participate in the conference, counsel shall call the following number and enter the

following access code:

       Tel. No.: (877) 810-9415
       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 19th day of March, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
